In the
United States Court of Appeals
For the Seventh Circuit

No. 00-4025

Larry Davis,

Plaintiff-Appellant,

v.

Ruby Foods, Inc., doing business as Dunkin’
Donuts, Inc., and Baskin-Robbins, Inc.,

Defendant-Appellee.

Appeal from the United States District Court
for the Northern District of Illinois, Eastern Division.
No. 00 C 5578--Suzanne B. Conlon, Judge.

Submitted August 14, 2001--Decided October 18, 2001


  Before Posner, Ripple, and Diane P. Wood,
Circuit Judges.

  Posner, Circuit Judge. Larry Davis,
unrepresented, filed a complaint in
federal district court against his former
employer, Dunkin’ Donuts, charging sex
discrimination in violation of Title VII
as a consequence of sexual harassment by
a female supervisor. The defendant moved
to dismiss the complaint for failure to
comply with Rule 8 of the Federal Rules
of Civil Procedure. The district judge
granted the motion and dismissed the suit
with the simple notation that the motion
was granted and the case dismissed
without prejudice to Davis’s filing a
complying complaint by a specified date.
When the date passed without his filing
anything, the dismissal became a final,
appealable judgment. Otis v. City of
Chicago, 29 F.3d 1159, 1166-67 (7th Cir.
1994). Davis actually filed his notice of
appeal the day before the judgment became
final, but that does not affect our
jurisdiction, as explained in Albiero v.
City of Kankakee, 122 F.3d 417, 418 (7th
Cir. 1997). And he can hardly be faulted
for not having taken up the district
judge’s invitation to file a new
complaint. He has no lawyer, and the
judge did not indicate what the
deficiency in his complaint was or how it
could be rectified and he could have
gotten few hints from the defendant’s
page-and-a-half motion to dismiss.

  Rule 8, so far as bears on this case,
requires that the complaint contain "a
short and plain statement of the claim
showing that the pleader is entitled to
relief" and that "each averment of [the
complaint] shall be simple, concise, and
direct." Fed. R. Civ. P. 8(a)(2), (e)(1).
Mr. Davis’s complaint does not satisfy
these requirements (themselves, be it
noted, rather repetitious--and is
"averment," an archaic word of no clear
meaning, simple, concise, and direct?).
The complaint is not short, concise, or
plain. It is 20 pages long (though in a
large typeface--at least 14-point), is
highly repetitious, and includes material
which, though sometimes charming (as when
it states that because of "the large work
load that federal judges face . . . , all
federal judges should have their pay by
law doubled"), is irrelevant (another
example is the allegation that Davis is
an FBI informant). There are some
downright weird touches, such as the
repeated assertion that Davis and his
alleged harasser are, respectively, a
"naturally occurring man" and a
"naturally occurring woman," as if Davis
were concerned about the standing of
clones and transsexuals. (Rightly
concerned--see Ulane v. Eastern Airlines,
Inc., 742 F.2d 1081, 1084 (7th Cir.
1984); Sommers v. Budget Marketing, Inc.,
667 F.2d 748, 750 (8th Cir. 1982) (per
curiam); Holloway v. Arthur Andersen &
Co., 566 F.2d 659, 661 (9th Cir. 1977).)
It nevertheless performs the essential
function of a complaint under the civil
rules, which is to put the defendant on
notice of the plaintiff’s claim.
Leatherman v. Tarrant County Narcotics
Intelligence & Coordination Unit, 507
U.S. 163, 168 (1993); Bennett v. Schmidt,
153 F.3d 516, 518-19 (7th Cir. 1998);
Ostrzenski v. Seigel, 177 F.3d 245, 251
(4th Cir. 1999). Indeed, because of its
prolixity, it gives the defendant much
more information about the plaintiff’s
conception of his case than the civil
rules require (see the very brief model
complaints in the Forms Appendix to the
rules). And it appears to state a claim
that would withstand challenge under Fed.
R. Civ. P. 12(b)(6).

  The question we must decide, therefore--
surprisingly one of first impression in
this circuit--is whether a district court
is authorized to dismiss a complaint
merely because it contains repetitious
and irrelevant matter, a disposable husk
around a core of proper pleading. As our
use of the word "disposable" implies, we
think not, and therefore that it is an
abuse of discretion (the normal standard
applied to decisions relating to the
management of litigation, and the one by
which dismissals for violation of Rule 8
arereviewed, Kittay v. Kornstein, 230
F.3d 531, 541 (2d Cir. 2000); In re
Westinghouse Securities Litigation, 90
F.3d 696, 702 (3d Cir. 1996); Kuehl v.
FDIC, 8 F.3d 905, 908 (1st Cir. 1993);
Mangan v. Weinberger, 848 F.2d 909, 911
(8th Cir. 1988)) to dismiss a complaint
merely because of the presence of
superfluous matter. That would cast
district judges in the role of editors,
screening complaints for brevity and
focus; they have better things to do with
their time. In our many years of judging,
moreover, we cannot recall many
complaints that actually met the standard
of chaste, Doric simplicity implied by
Rule 8 and the model complaints in the
Forms Appendix. Many lawyers strongly
believe that a complaint should be
comprehensive rather than brief and
therefore cryptic. They think the more
comprehensive pleading assists the judge
in understanding the case and provides a
firmer basis for settlement negotiations.
This judgment by the bar has been
accepted to the extent that complaints
signed by a lawyer are never dismissed
simply because they are not short,
concise, and plain.

  "Signed by a lawyer . . ." But of course
Mr. Davis is not a lawyer, and so his
complaint violates those commands with a
baroque exuberance that sets it apart
from lawyers’ drafting excesses. But the
complaint contains everything that Rule 8
requires it to contain, and we cannot see
what harm is done anyone by the fact that
it contains more. Although the defendant
would have been entitled to an order
striking the irrelevant material from the
complaint, Fed. R. Civ. P. 12(f), we
doubt that it would have sought such an
order, unless for purposes of harassment,
because the extraneous allegations, for
example that Davis is an FBI informant,
cannot harm the defense. They are
entirely ignorable. Excess burden was
created in this case not by the excesses
of Davis’s complaint but by the action of
the defendant in moving to dismiss the
complaint and the action of the district
court in granting that motion.

  The dismissal of a complaint on the
ground that it is unintelligible is
unexceptionable. Salahuddin v. Cuomo, 861
F.2d 40, 42 (2d Cir. 1988). Such a
complaint fails to give the defendant the
notice to which he is entitled. Dismissal
followed by the filing of a new complaint
may actually be a better response than
ordering the plaintiff to file a more
definite statement of his claim, Fed. R.
Civ. P. 12(e), which results in two
documents, the complaint and the more
definite statement, rather than one
compliant document. But when the
complaint adequately performs the notice
function prescribed for complaints by the
civil rules, the presence of extraneous
matter does not warrant dismissal. "Fat
in a complaint can be ignored." Bennett
v. Schmidt, 153 F.3d 516, 517 (7th Cir.
1998). "If the [trial] court understood
the allegations sufficiently to determine
that they could state a claim for relief,
the complaint has satisfied Rule 8."
Kittay v. Kornstein, supra, 230 F.3d at
541. "Were plaintiffs’ confessed
overdrafting their only sin, we would be
inclined to agree that dismissal was an
overly harsh penalty." Kuehl v. FDIC,
supra, 8 F.3d at 908. See also Simmons v.
Abruzzo, 49 F.3d 83, 87 (2d Cir. 1995).
Indeed; the punishment should be fitted
to the crime, here only faintly
blameworthy and entirely harmless.

  To the principle that the mere presence
of extraneous matter does not warrant
dismissal of a complaint under Rule 8, as
to most generalizations about the law,
there are exceptions. We can hardly fault
the Third Circuit for dismissing the
complaint in In re Westinghouse
Securities Litigation, supra, 90 F.3d at
703, which contained 600 paragraphs
spanning 240 pages. See also Michaelis v.
Nebraska State Bar Ass’n, 717 F.2d 437,
439 (8th Cir. 1983). Have a heart! But
Davis’s complaint does not fall within
any exception that we can think of to the
principle sketched in Bennett and here
repeated and elaborated.

  We also take this opportunity to advise
defense counsel against moving to strike
extraneous matter unless its presence in
the complaint is actually prejudicial to
the defense. Stanbury Law Firm, P.A. v.
IRS, 221 F.3d 1059, 1063 (8th Cir. 2000)
(per curiam). Such motions are what give
"motion practice" a deservedly bad name.

Reversed.